Citation Nr: 1829495	
Decision Date: 06/08/18    Archive Date: 06/27/18

DOCKET NO.  13-06 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial increased rating for bilateral hearing loss, currently noncompensable. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1979 and from October 1991 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. A Notice of Disagreement (NOD) was filed in December 2011. A Statement of the Case (SOC) was issued in March 2013. A substantive appeal (VA Form-9) was filed in March 2013. A Supplemental Statement of the Case (SSOC) was issued in September 2016.

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

The Veteran withdrew his appeal for entitlement to an initial increased rating for bilateral hearing loss, currently noncompensable.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning entitlement to an initial increased rating for bilateral hearing loss, currently noncompensable, have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As to this appeal, in a February 2018 Statement in Support of Claim, the Veteran withdrew his request for a Board hearing and withdrew his appeal regarding the issue of entitlement to an initial increased rating for bilateral hearing loss, currently noncompensable. The Veteran asserted that he is "receiving the appropriate compensations" and that his "case is considered finished." As such, there remains no allegation of error of fact or law for appellate consideration for this particular claim, and it is dismissed.  



ORDER

The issue of entitlement to an initial increased rating for bilateral hearing loss, currently noncompensable, is dismissed.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


